Citation Nr: 0432699	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  98-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to death and indemnity ("DIC") benefits under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Norris C. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs Regional 
Office (VARO).

In a November 1999 BVA decision, the Board affirmed the RO's 
denial of benefits sought.  The claimant appealed the BVA 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  In November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The Court 
vacated the BVA decision and remanded the case for 
consideration of the claims in the context of the new law.

The case was again before the Board in November 2002, at 
which time, the claim of entitlement for the cause of the 
veteran's death was adjudicated, but a decision regarding the 
appellant's claim for benefits under 38 U.S.C. § 1318 was 
deferred because the Board had imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  The 
stay on claims for § 1318 benefits has since been lifted, and 
the case was again before the Board in October 2003, at which 
time the case was remanded to afford due process.  The Board 
will address the claim for § 1318 benefits below.  

FINDINGS OF FACT

1.  The veteran had established entitlement to service 
connection for schizophrenia (50% from June 1989), ankylosis 
and spondylosis of the lumbar spine (40 % from December 
1975), and post operative osteomyelitis of the left ankle 
(20% from July 1978).  A total rating (100%) based on 
individual unemployability due to service-connected 
disability from November 1990 was assigned by a rating 
decision dated in June 1991.

2.  The veteran's death certificate reflects that he died in 
December 1996 due to pulmonary edema, due to congestive heart 
failure, due to chronic obstructive pulmonary disease, due to 
uncontrolled hypertension; other significant conditions 
contributing the veteran's death were noted as intravenous 
drug abuse, chronic renal insufficiency, and diabetes 
mellitus.

3.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this appeal the facts are not in dispute; resolution of 
the appeal is dependent on interpretation of the statutes and 
regulations pertaining to DIC benefits pursuant to 38 
U.S.C.A. § 1318.  VA has no duty, therefore, to notify the 
appellant of evidence needed to substantiate her claim, or to 
assist her in obtaining that evidence, because there is no 
reasonable possibility than any such evidence exists.  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  The 
Board notes, however, that the supplemental statement of the 
case (SSOC) issued in August 2004 regarding this issue 
specifically explained the VCAA in great detail.  

The Board further points out that general due process 
considerations have been accorded the appellant in connection 
with this appeal.  See 38 C.F.R. § 3.103 (2004).  She has 
been allowed the opportunity to present evidence and argument 
and even testified before the undersigned in July 1999.  She 
was afforded additional opportunity to present evidence and 
argument May 2004 and August 2004, but the appellant did not 
provide any response.

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which would either explain why certain 
regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- were 
inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her DIC claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2004).

As noted above, in August 2001, VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) [NOVA I].  The stay was to remain in effect 
pending completion of VA rulemaking specified by the Federal 
Circuit.  Based on subsequent VA rulemaking, the Federal 
Circuit decided National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) [NOVA II].  In NOVA II, the Federal Circuit 
revised the stay order imposed in NOVA I.  The Federal 
Circuit held that VA could properly construe the "entitle to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death a veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [It is undisputed that the veteran was 
not a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1953, so those parts of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22, the veteran must have been 
receiving, or entitled to receive, compensation benefits at 
the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The facts in this case are not in dispute.  The veteran had 
established entitlement to service connection for 
schizophrenia (50% from June 1989), ankylosis and spondylosis 
of the lumbar spine (40 % from December 1975), and post 
operative osteomyelitis of the left ankle (20% from July 
1978).  A total rating (100%) based on individual 
unemployability due to service-connected disability from 
November 1990 was assigned by a rating decision dated June 
1991.  His died in December 1996.  His death certificate 
indicated that his death was due to pulmonary edema, due to 
congestive heart failure, due to chronic obstructive 
pulmonary disease, due to uncontrolled hypertension; other 
significant conditions contributing the veteran's death were 
noted as intravenous drug abuse, chronic renal insufficiency, 
and diabetes mellitus.  At the time of his death the veteran 
was not in receipt of, or entitled to receive, compensation 
for service-connected disability that was rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years immediately preceding death.

Hence, the veteran was not in receipt of a total disability 
rating as required under 38 U.S.C.A. § 1318(b).  Therefore, 
the appellant is not eligible for DIC benefits under § 
1318(b) on the grounds that the veteran had actually been in 
receipt of, or actually established entitlement to, a total 
rating for 10 years prior to his death.  The evidence clearly 
indicates that he was not.  38 C.F.R. § 3.22.

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment) "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error ("CUE") in a VA decision concerning 
the issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b)(3) (2003).

It has been argued that the veteran was entitled to a 100 
percent disability rating prior to November 1990, suggesting 
a potential claim of entitlement on the basis of CUE.  
Previous determinations are final and binding and will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  The appellant has not specifically contended that 
CUE exists in the earlier RO decisions granting disability 
evaluations of less than 100 percent or the rating decision 
assigning a 100 percent rating effective only as of November 
27, 1990.  In any case, CUE requires some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the results would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Akins v. Derwinski, 1 Vet. App. 228 (1991).  In this case, 
the appellant merely argues that the veteran was experiencing 
severe symptoms of schizophrenia prior to November 1990, and 
that thus, a 100 percent evaluation is warranted before that 
date.  She has not asserted, nor does the record show that 
the law or facts, extant at the time, were incorrectly 
applied.

A review of the record, including the July 1999 sworn 
testimony together with remarks from the appellant's 
attorney' failed to disclose with any specificity any alleged 
error, so that the Board may undertake a review based on CUE.  
Consequently, the Board finds that a valid CUE claim has not 
been presented.  Furthermore, apart from full-time gainful 
employment through February 1, 1990 prior to the award, the 
records show that the veteran was doing well with outpatient 
treatment for his service connected disabilities.  In a July 
1989 letter from a treating physician, sedentary work was 
recommended.  But there was no suggestion that the veteran 
was unemployable.  The appellant and her attorney were to 
have submitted medical evidence in support of their position, 
but they acknowledged at the July 1999 hearing before the 
undersigned that if such evidence was not received by the VA 
that it would "not be forthcoming."  Transcript of July 
1999 Hearing at page 4.  To date no such evidence has been 
received.

In sum, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in 
a case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law].  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
appellant has not specifically contended that CUE exists in 
the earlier RO decisions granting disability evaluations of 
less than 100 percent or with respect to the rating decision 
assigning a 100 percent rating.  In any case, CUE requires 
some degree of specificity as to what the alleged error is, 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the results would have been 
manifestly different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40 (1993); Damrel v. Brown, 6 Vet. App. 
242 (1994); Akins v. Derwinski, 1 Vet. App. 228 (1991).  In 
this case, the appellant merely argues that the veteran was 
experiencing severe symptoms prior to 1990, and that thus, a 
100 percent evaluation is warranted before that date.  She 
has not asserted, nor does the record show that the law or 
facts, extant at the time, were incorrectly applied.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



